Name: 2003/241/EC: Commission Decision of 26 March 2003 amending Commission Decision 1999/391/EC of 31 May 1999 concerning the questionnaire relating to Council Directive 96/61/EC concerning integrated pollution prevention and control (IPPC) (implementation of Council Directive 91/692/EEC) (Text with EEA relevance) (notified under document number C(2003) 881)
 Type: Decision_ENTSCHEID
 Subject Matter: documentation;  information and information processing;  environmental policy
 Date Published: 2003-04-05

 Avis juridique important|32003D02412003/241/EC: Commission Decision of 26 March 2003 amending Commission Decision 1999/391/EC of 31 May 1999 concerning the questionnaire relating to Council Directive 96/61/EC concerning integrated pollution prevention and control (IPPC) (implementation of Council Directive 91/692/EEC) (Text with EEA relevance) (notified under document number C(2003) 881) Official Journal L 089 , 05/04/2003 P. 0017 - 0023Commission Decisionof 26 March 2003amending Commission Decision 1999/391/EC of 31 May 1999 concerning the questionnaire relating to Council Directive 96/61/EC concerning integrated pollution prevention and control (IPPC) (implementation of Council Directive 91/692/EEC)(notified under document number C(2003) 881)(Text with EEA relevance)(2003/241/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 96/61/EC of 24 September 1996 concerning integrated pollution prevention and control(1), and in particular Article 16 thereof,Having regard to Council Directive 91/692/EEC of 23 December 1991 on standardising and rationalising reports on the implementation of certain Directives relating to the environment(2),Whereas:(1) Article 16(3) of Directive 96/61/EC requires that reports on the implementation of the Directive and its effectiveness compared with other Community environmental instruments be established in accordance with the procedure laid down in Articles 5 and 6 of Directive 91/692/EEC.(2) Article 16(1) of Directive 96/61/EC provides for the integration of the report on available representative data on limit values with the general implementation report as of 2003.(3) Article 5 of Directive 91/692/EEC requires that the report be drawn up on the basis of either a questionnaire or outline drafted by the Commission with the assistance of the Committee set up in Article 6 of the Directive.(4) The first report covered the period 2000 to 2002 inclusive.(5) The second report will cover the period 2003 to 2005 inclusive.(6) The measures envisaged by this Decision are in accordance with the opinion expressed by the Committee in accordance with Article 6 of Directive 91/692/EEC,HAS ADOPTED THIS DECISION:Article 1Commission Decision 1999/391/EC is amended as follows:The questionnaire attached to Decision 1999/391/EC is replaced by the questionnaire attached to this Decision.Article 2The Member States shall use this questionnaire as a basis for drawing up the report to be submitted to the Commission pursuant to Article 5 of Directive 91/692/EEC and Article 16(3) of Directive 96/61/EC covering the period 2003 to 2005.Article 3This Decision is addressed to the Member States.Done at Brussels, 26 March 2003.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 257, 10.10.1996, p. 26.(2) OJ L 377, 31.12.1991, p. 48.ANNEXQUESTIONNAIRE ON THE IMPLEMENTATION OF DIRECTIVE 96/61/EC CONCERNING INTEGRATED POLLUTION PREVENTION AND CONTROL (IPPC)1. GENERAL DESCRIPTION1.1. What are the main changes to national legislation and to the licensing system that were necessary in order to meet the overall aim of achieving integrated prevention and control of pollution arising from the activities listed in Annex I to the Directive?2. COVERAGE OF ACTIVITIES AND INSTALLATIONS2.1. For each subheading in Annex I (1.1, 2.3(a), 6.4(b) etc.), how many installations fall into the categories set out below:- all existing installations within the meaning of Article 2(4), in operation at the end of the reporting period,- existing installations for which a substantial change was notified to the competent authority and for which a permit was granted during the reporting period,- new installations (including those not yet in operation) for which a permit was granted during the reporting period.In answering this question, it should be noted that the same installation could carry out activities falling under different subheadings. All relevant activities should be indicated (even if this means that the installation is counted more than once). Since many chemical installations carry out more than one activity as defined in the subheadings of heading 4, only the overall figures for heading 4 should be given (i.e. no figures for individual subheadings).Table 1Categories of activities for which the total number of installations shall be reported>TABLE>2.2. What is the total number of IPPC installations at the end of the reporting period?In answering this question, care should be taken not to count the same installation more than once, even if it carries out several Annex I activities.3. BASIC OPERATOR OBLIGATIONS3.1. What measures have been taken to provide that the competent authorities ensure that the installations are operated in accordance with the general principles set out in Article 3?4. EXISTING INSTALLATIONS4.1. What legally binding measures or administrative plans have been established to ensure that the requirements referred to in Article 5(1) are complied with by the end of the transition period mentioned therein?5. PERMIT APPLICATIONS5.1. How does national law ensure that permit applications contain all the information required by Article 6?6. COORDINATION OF THE PERMITTING PROCEDURE AND CONDITIONS6.1. Which competent authority or authorities are involved in permitting IPPC installations?6.2. How does national law ensure that the permitting procedure and conditions are fully coordinated where more than one competent authority is involved? How does this coordination work in practice?7. PERMIT CONDITIONS7.1. Completeness of permit conditions7.1.1. How does national law ensure that the permit contains all the requirements specified in Article 9? In particular, give details on how each of the following items is provided for:- limit values for emissions to air and water,- minimisation of long-distance or transboundary pollution,- protection of soil and groundwater,- waste management,- efficient use of energy,- release monitoring requirements,- prevention of accidents and limitation of their consequences,- measures relating to abnormal operating conditions,- site restoration upon definitive cessation of activities (requirement for "satisfactory state"),- special provisions for installations under subheading 6.6 of Annex I.7.2. Appropriateness and adequacy of permit conditions7.2.1. What are the legislative provisions, procedures and criteria for setting emission limit values and other permit conditions, ensuring that they lead to a high level of protection for the environment as a whole? Have any specific guidelines for competent authorities been issued? If so, provide information on the type of guidelines issued.7.2.2. What kind of (binding or non-binding) guidance exists in Member States for determining best available techniques?7.2.3. How, in general terms, is the information published by the Commission pursuant to Article 16(2) or by international organisations taken into account generally or in specific cases when determining best available techniques?7.2.4. How useful, as a source of information for determining emission limit values, equivalent parameters and technical measures based on the best available techniques, is the information published by the Commission pursuant to Article 16(2)? How could it be improved?7.2.5. What measures have been taken to ensure that the emission limit values and the equivalent parameters and technical measures referred to in Article 9(3) are based on the best available techniques, without prescribing the use of any technique or specific technology, but taking into account the technical characteristics of the installation, its geographical location, and the local environmental conditions?7.2.6. What kind of (binding or non-binding) guidance exists in Member States concerning the release monitoring requirements to be included in the permit?7.2.7. What is your experience regarding the interface between the permit requirements under the IPPC Directive and the Directive establishing a scheme for greenhouse gas emission allowance trading within the Community and amending Council Directive 96/61/EC?Note:Member States are not required to give any answer to this question if the Community greenhouse gas emissions trading scheme has not started by 1 January 2005 as planned.7.3. Available representative data7.3.1. Provide available representative data on the limit values laid down by specific category of activities in accordance with Annex I and, if appropriate, the best available techniques from which those values are derived. Describe how these data have been chosen and collected.The Commission may, before or during the reporting period, suggest guidance for responding to this question.7.3.2. What types of permit conditions other than emission limit values have been set? In particular, give examples of:- equivalent parameters and technical measures that supplement emission limit values set in the permit,- equivalent parameters and technical measures that replace emission limit values,- conditions concerning the protection of soil and ground water, waste management, efficient use of energy, release monitoring requirements, prevention of accidents and limitation of their consequences, measures relating to abnormal operating conditions and site restoration upon definitive cessation of activities,- conditions relating to environmental management systems.8. GENERAL BINDING RULES8.1. Does national law contain the possibility of laying down certain requirements for certain categories of installations in general binding rules instead of including them in individual permit conditions?8.2. For which categories of installations have general binding rules been established? What form do such rules take?9. ENVIRONMENTAL QUALITY STANDARDS9.1. How does national law address the need for additional measures in cases where use of best available techniques is insufficient to satisfy an environmental quality standard set out in or defined pursuant to Community legislation?9.2. Have such cases arisen? If so, give examples of additional measures.10. DEVELOPMENTS IN BEST AVAILABLE TECHNIQUES10.1. What steps have been taken to ensure that competent authorities follow or are informed of developments in best available techniques?11. CHANGES TO INSTALLATIONS11.1. What are the legislative provisions, procedures and practice for dealing with changes made by operators to installations?11.2. How do competent authorities decide whether a change in operation may have consequences for the environment (Article 2(10)(a)), and/or whether such a change may have significant negative effects on human beings or the environment (Article 2(10)(b))?12. RECONSIDERATION AND UPDATING OF PERMIT CONDITIONS12.1. What are the legislative provisions, procedures and practice concerning reconsideration and updating of permit conditions by the competent authority?12.2. Is the frequency of reconsideration and, where necessary, updating of permit conditions specified in national law, or is this determined by other means?13. COMPLIANCE WITH PERMIT CONDITIONS13.1. Describe in general terms the legislative provisions, procedures and practice ensuring compliance with the permit requirements.13.2. Which legislative provisions, procedures and practice ensure that operators regularly inform authorities of the results of release monitoring, and without delay of any incident or accident significantly affecting the environment?13.3. How does national law give the competent authorities the right and/or the obligation to carry out on-site inspections?13.4. What are the procedures and practice concerning regular on-site inspections by competent authorities? If regular on-site inspections are not carried out, how do competent authorities verify the information provided by the operator?13.5. What sanctions or other measures are available in cases of non-compliance with the permit conditions? Were such sanctions or other measures applied during the reporting period? (If available, indicate appropriate statistics, for example using a template given in a guidance document for reporting under the recommendation providing for minimum criteria for environmental inspections in the Member States.)14. INFORMATION AND PARTICIPATION OF THE PUBLIC14.1. How does national law provide for information and participation of the public in the permit procedure? What are the main changes to national legislation and to the licensing system that were necessary in order to meet the additional requirements introduced through Article 4 of the Directive of the European Parliament and of the Council providing for public participation in respect of the drawing up of certain plans and programmes relating to the environment and amending Council Directives 85/337/EEC and 96/61/EC?Note:Member States are not required to give any answer to this question if the Directive on public participation enters into effect later than 1 July 2005.14.2. How is the information about applications, decisions, and the results of release monitoring made available to the public? To what extent is the Internet used for this purpose?14.3. What measures have been taken to ensure that the public is aware of its right to comment on the documents referred to in Article 15(1)?14.4. How much time is there for the public to comment on permit applications before the competent authority reaches its decision?14.5. How do the authorities consider the comments of the public when taking their decisions?14.6. In what circumstances can members of the public lodge an appeal to another authority or court against a permit?14.7. What influence have the restrictions laid down in Article 3(2) and (3) of Directive 90/313/EEC had on access to information and public participation in the permit procedure?15. TRANSBOUNDARY COOPERATION15.1. Does national law provide for transboundary information and cooperation or is the subject being left to bilateral or multilateral relations between Member States or to administrative practice?15.2. How is it established in practice whether the operation of an installation is likely to have significant negative effects on the environment of another Member State?15.3. How does national legislation and/or practice ensure adequate access to information and participation in the permit procedure of the public in the Member State likely to be affected? Is such participation supplemented by a right of appeal?16. RELATIONSHIP WITH OTHER COMMUNITY INSTRUMENTS16.1. How do Member States view the effectiveness of the Directive, inter alia in comparison with other Community environmental instruments?16.2. What measures have been taken to ensure that implementation of the Directive is coherent with the implementation of other Community environmental instruments?17. GENERAL OBSERVATIONS17.1. Are there any particular implementation issues that give rise to concerns in your country? If so, please specify.